       Case 5:20-cv-01060-VKD Document 1 Filed 02/11/20 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Abel Square, LLC, a California            Act; Unruh Civil Rights Act
14     Limited Liability Company; and
       Does 1-10,
15               Defendants.
16
17         Plaintiff Scott Johnson complains of Abel Square, LLC, a California
18   Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
19   follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant Abel Square, LLC owned the real property located at or
27   about 300 S. Abel Street, Milpitas, California, between June 2019 and
28   November 2019.


                                            1

     Complaint
       Case 5:20-cv-01060-VKD Document 1 Filed 02/11/20 Page 2 of 7




 1     3. Defendant Abel Square, LLC owns the real property located at or about
 2   300 S. Abel Street, Milpitas, California, currently.
 3     4. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein,
 8   including Does 1 through 10, inclusive, is responsible in some capacity for the
 9   events herein alleged, or is a necessary party for obtaining appropriate relief.
10   Plaintiff will seek leave to amend when the true names, capacities,
11   connections, and responsibilities of the Defendants and Does 1 through 10,
12   inclusive, are ascertained.
13
14     JURISDICTION & VENUE:
15     5. The Court has subject matter jurisdiction over the action pursuant to 28
16   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
17   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
18     6. Pursuant to supplemental jurisdiction, an attendant and related cause
19   of action, arising from the same nucleus of operative facts and arising out of
20   the same transactions, is also brought under California’s Unruh Civil Rights
21   Act, which act expressly incorporates the Americans with Disabilities Act.
22     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
23   founded on the fact that the real property which is the subject of this action is
24   located in this district and that Plaintiff's cause of action arose in this district.
25
26     FACTUAL ALLEGATIONS:
27     8. Plaintiff went to Abel Square in June 2019, October 2019 and
28   November 2019 with the intention to avail himself of its goods or services,


                                               2

     Complaint
       Case 5:20-cv-01060-VKD Document 1 Filed 02/11/20 Page 3 of 7




 1   motivated in part to determine if the defendants comply with the disability
 2   access laws.
 3     9. Abel Square is a facility open to the public, a place of public
 4   accommodation, and a business establishment.
 5     10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 6   to provide wheelchair accessible parking in conformance with the ADA
 7   Standards as it relates to wheelchair users like the plaintiff.
 8     11. On information and belief the defendants currently fail to provide
 9   wheelchair accessible parking.
10     12. Additionally, on the dates of the plaintiff’s visits, the defendants failed
11   to provide wheelchair accessible restrooms in conformance with the ADA
12   Standards as it relates to wheelchair users like the plaintiff.
13     13. On information and belief the defendants currently fail to provide
14   wheelchair accessible restrooms.
15     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
16   personally encountered these barriers.
17     15. As a wheelchair user, the plaintiff benefits from and is entitled to use
18   wheelchair accessible parking and restrooms. By failing to provide accessible
19   facilities, the defendants denied the plaintiff full and equal access.
20     16. The failure to provide accessible facilities created difficulty and
21   discomfort for the Plaintiff.
22     17. Even though the plaintiff did not confront the barrier, on information
23   and belief the defendants currently fail to provide wheelchair accessible paths
24   of travel. Plaintiff seeks to have these barriers removed as they relate to and
25   impact his disability.
26     18. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                              3

     Complaint
       Case 5:20-cv-01060-VKD Document 1 Filed 02/11/20 Page 4 of 7




 1     19. The barriers identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the
 3   Department of Justice as presumably readily achievable to remove and, in fact,
 4   these barriers are readily achievable to remove. Moreover, there are numerous
 5   alternative accommodations that could be made to provide a greater level of
 6   access if complete removal were not achievable.
 7     20. Plaintiff will return to Abel Square to avail himself of its goods or
 8   services and to determine compliance with the disability access laws once it is
 9   represented to him that Abel Square and its facilities are accessible. Plaintiff is
10   currently deterred from doing so because of his knowledge of the existing
11   barriers and his uncertainty about the existence of yet other barriers on the
12   site. If the barriers are not removed, the plaintiff will face unlawful and
13   discriminatory barriers again.
14     21. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               4

     Complaint
       Case 5:20-cv-01060-VKD Document 1 Filed 02/11/20 Page 5 of 7




 1   complaint.
 2     23. Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods and services of any
 4   place of public accommodation is offered on a full and equal basis by anyone
 5   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6   § 12182(a). Discrimination is defined, inter alia, as follows:
 7            a. A failure to make reasonable modifications in policies, practices,
 8                or procedures, when such modifications are necessary to afford
 9                goods,     services,   facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24     24. When a business provides parking for its customers, it must provide
25   accessible parking.
26     25. Here, accessible parking has not been provided.
27     26. When a business provides facilities such as restrooms, it must provide
28   accessible restrooms.


                                             5

     Complaint
       Case 5:20-cv-01060-VKD Document 1 Filed 02/11/20 Page 6 of 7




 1     27. Here, accessible restrooms have not been provided.
 2     28. When a business provides paths of travel, it must provide accessible
 3   paths of travel.
 4     29. Here, accessible paths of travel have not been provided.
 5     30. The Safe Harbor provisions of the 2010 Standards are not applicable
 6   here because the conditions challenged in this lawsuit do not comply with the
 7   1991 Standards.
 8     31. A public accommodation must maintain in operable working condition
 9   those features of its facilities and equipment that are required to be readily
10   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
11     32. Here, the failure to ensure that the accessible facilities were available
12   and ready to be used by the plaintiff is a violation of the law.
13
14   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
15   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
16   Code § 51-53.)
17     33. Plaintiff repleads and incorporates by reference, as if fully set forth
18   again herein, the allegations contained in all prior paragraphs of this
19   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
20   that persons with disabilities are entitled to full and equal accommodations,
21   advantages, facilities, privileges, or services in all business establishment of
22   every kind whatsoever within the jurisdiction of the State of California. Cal.
23   Civ. Code §51(b).
24     34. The Unruh Act provides that a violation of the ADA is a violation of the
25   Unruh Act. Cal. Civ. Code, § 51(f).
26     35. Defendants’ acts and omissions, as herein alleged, have violated the
27   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
28   rights to full and equal use of the accommodations, advantages, facilities,


                                              6

     Complaint
        Case 5:20-cv-01060-VKD Document 1 Filed 02/11/20 Page 7 of 7




 1   privileges, or services offered.
 2      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 3   discomfort or embarrassment for the plaintiff, the defendants are also each
 4   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 5   (c).)
 6      37. Although the plaintiff was markedly frustrated by facing discriminatory
 7   barriers, even manifesting itself with minor and fleeting physical symptoms,
 8   the plaintiff does not value this very modest physical personal injury greater
 9   than the amount of the statutory damages.
10
11             PRAYER:
12             Wherefore, Plaintiff prays that this Court award damages and provide
13   relief as follows:
14           1. For injunctive relief, compelling Defendants to comply with the
15   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
16   plaintiff is not invoking section 55 of the California Civil Code and is not
17   seeking injunctive relief under the Disabled Persons Act at all.
18           2. Damages under the Unruh Civil Rights Act, which provides for actual
19   damages and a statutory minimum of $4,000 for each offense.
20           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
21   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
22
23   Dated: February 5, 2020              CENTER FOR DISABILITY ACCESS
24
                                          By:
25
26                                        ____________________________________

27                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
28


                                                7

     Complaint
